                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Mary A. Kelly, et al.
                                   Plaintiff,
v.                                                     Case No.: 1:19−cv−05328
                                                       Honorable Gary Feinerman
CitiMortgage, Inc., et al.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 1, 2019:


       MINUTE entry before the Honorable Gary Feinerman:Motion for extension of
time [12] is granted. The time for Defendants to respond to the complaint is extended to
11/4/2019. Motion hearing set for 10/3/2019 [13] is stricken. The status hearing set for
10/7/2019 [11] is stricken and re−set for 11/13/2019 at 9:00 a.m.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
